[DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                      ________________________                  FILED
                                                       U.S. COURT OF APPEALS
                             No. 10-15605                ELEVENTH CIRCUIT
                         Non-Argument Calendar               JUNE 3, 2011
                       ________________________               JOHN LEY
                                                               CLERK
               D.C. Docket No. 1:04-cr-00076-TWT-LTW-5

UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                  versus

DEMARIO RILEY,
a.k.a. Solo,

                                                         Defendant-Appellant.
                      ________________________

                Appeal from the United States District Court
                   for the Northern District of Georgia
                      ________________________



                              (June 3, 2011)



Before BARKETT, MARCUS and BLACK, Circuit Judges.

PER CURIAM:
       Demario Riley appeals his 11-month within-Guideline range sentence

imposed following revocation of his supervised release.1 Riley first asserts his

sentence is procedurally unreasonable because the district court failed to explain

the chosen sentence and failed to adequately consider the sentencing factors in 18

U.S.C. § 3553(a). Riley further contends his sentence is substantively

unreasonable in light of his financial burden, his lack of criminal conduct since his

release, and the technical nature of his violations. After review, we affirm Riley’s

sentence.2

       The district court did not commit procedural error in imposing Riley’s

sentence. Despite Riley’s claim that the court did not address the § 3553(a)

factors and adequately explain the chosen sentence, the record indicates otherwise.

The court considered Riley’s history and characteristics, the need to promote

respect for the law, and the need to provide just punishment for Riley’s persistent

violation of the terms of his supervised release. The court expressly noted Riley’s

       1
        The district court found that Riley violated numerous terms of his supervised release,
including failing to obtain employment, failing to notify his probation officer of his change of
residence and opening a new line of credit from T-Mobile without permission.
       2
         We generally review a sentence imposed upon revocation of supervised release for
reasonableness. United States v. Sweeting, 437 F.3d 1105, 1106-07 (11th Cir. 2006). In
conducting this review, we apply a deferential abuse of discretion standard. Gall v. United
States, 552 U.S. 38, 41 (2007). The Government claims Riley failed to preserve his procedural
reasonableness argument by not objecting in the district court, and thus, we should review only
for plain error. We decline to address this issue, as Riley’s procedural reasonableness claim fails
under either standard.

                                                 2
previous violations of his supervised release and explained that Riley’s history and

attitude were “incompatible” with the successful completion of supervised release.

The fact that the district court did not explicitly mention or discuss each of the

§ 3553(a) factors does not require a different result. See United States v. Scott,

426 F.3d 1324, 1329 (11th Cir. 2005) (“[N]othing . . . requires the district court to

state on the record that it has explicitly considered each of the § 3553(a) factors or

to discuss each of the § 3553(a) factors.”); see also United States v. Dorman, 488

F.3d 936, 944 (11th Cir. 2007) (holding that the defendant’s sentence was

procedurally reasonable, “despite the district court’s failure to expressly articulate

that it had considered the § 3553(a) factors” because the record showed that the

court did, in fact, consider a number of the sentencing factors).

      Riley’s 11-month sentence is substantively reasonable in light of the record

and the § 3553(a) factors. The district court expressly noted Riley’s persistent

failure to comply with the conditions of his supervised release and found that a

sentence at the top of the advisory Guidelines range was necessary to accomplish

the goals of sentencing. It was within the district court’s discretion to weigh the

§ 3553(a) factors, especially in light of Riley’s repeated and numerous violations

of his supervised release conditions, and select a sentence at the top of the

Guidelines range. See United States v. Amedeo, 487 F.3d 823, 832 (11th Cir.

                                           3
2007) (holding that it is within the district court’s discretion to weigh the

§ 3553(a) factors, and “[w]e will not substitute our judgment in weighing the

relevant [statutory] factors.”) (citations omitted). Accordingly, we affirm Riley’s

sentence.

      AFFIRMED.




                                           4